Per Curiam.
Defendant appeals from a judgment of conviction for the offense of unauthorized use of a motor vehicle, Minn. St. 609.55, subd. 2. His claims that the court improperly accepted his plea of guilty and that he was inadequately represented by appointed counsel are without merit. Defendant’s claim that the trial court improperly revoked an initial stay of the imposition of sentence and imposed a sentence of confinement to the State Prison without affording him an opportunity to offer evidence on the issue of whether he had violated the conditions of the stay is moot inasmuch as he has been released from confinement upon modified parole effective October 6, 1971.
Affirmed.